Order, entered January 25, 1968, granting plaintiff a trial preference purusant to CPLR 3403, unanimuosly affirmed, with $30 costs and disbursements to respondent. (Yates v. John J. Casale, Inc., 89 N. Y. S. 2d 583.) The instant case is distinguishable from Bush v. Hertz Corp. (29 A D 2d 938). In the Bush case, plaintiff was a resident of New Jersey, the accident happened in New Jersey, and defendants were either licensed to do business in New Jersey or had their place of business in New Jersey. In the case at bar, the accident happened in New York County and defendant was a New York coporation. Concur — Steuer, J. P., Tilzer, Rabin, McNally and Bastow, JJ.